internal_revenue_service index numbers number info release date taxpayer-- re taxpayer’s spouse- dear department of the treasury washington dc person to contact telephone number refer reply to cc dom it a 05-plr-113629-99 date date this responds to your request dated date on behalf of the above referenced taxpayer for a ruling concerning the deductibility of a settlement payment made by taxpayer specifically you have asked that we determine whether the taxpayer is entitled to a deduction under sec_162 of the internal_revenue_code or any other provision of the code for an amount_paid in to settle potential claims against the taxpayer arising from taxpayer’s embezzlement activities taxpayer took having a fair market taxpayer was arrested and charged for felony crimes arising out of between and according to the is a former employee of from his employer for his own use and profit value of dollar_figurehis theft embezzlement and defalcation of taxpayer agreed to pay dollar_figureprevent his felony charges and filing any claims for civil damages for restitution of from contesting taxpayer’s plea agreement in connection with you provided us taxpayer losses in order to from the proceeds of an embezzlement constitute gross_income to the embezzler in the year of embezzlement james v commissioner 336_us_213 revrul_61_185 1961_2_cb_9 an individual taxpayer who repays embezzled funds is ordinarily entitled to a deduction in the year in which the repayment is made under sec_165 of the code rather than sec_162 see james u s pincite 905_f2d_667 2d cir 69_tc_990 revrul_65_254 1965_2_cb_50 thus in order to determine whether an individual taxpayer is entitled to a deduction under sec_165 of the code for repayment of embezzled funds it must first be established that the taxpayer included such funds in gross_income in the year s of plr-102566-99 embezzlement you have stated that taxpayer believes he did include such funds in gross_income in the year s of embezzlement but is unable to provide us with a copy of his federal_income_tax returns and revproc_2000_1 2000_1_irb_4 contains very specific requirements that taxpayers must meet in order to obtain a private_letter_ruling from the national_office of the internal_revenue_service service section dollar_figure of revproc_2000_1 requires that the taxpayer’s submission include a complete statement of facts copies of all pertinent documents and certain other information pertinent documents in this federal_income_tax returns because case would include taxpayer’s taxpayer is unable to provide us with a copy of these tax returns the service is unable to establish whether taxpayer included the embezzled income in those years and is thus unable to issue a ruling addressing the deductibility of taxpayer’s settlement payment and as a request to refund taxpayer’s user_fee has been forwarded to the appropriate office if you have any further questions please contact at sincerely assistant chief_counsel income_tax accounting ____________________________ douglas a fahey acting chief branch
